Citation Nr: 0808542	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  02-07 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (mood disorder) secondary to 
sarcoidosis.


REPRESENTATION

Appellant represented by:	R. V. Chisholm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In November 2002, the veteran testified at a hearing before a 
Decision Review Officer (DRO).  A transcript of the hearing 
is part of the record.

In February 2006, the Board denied the claims for service 
connection for sarcoidosis and for mood disorder due to 
sarcoidosis.  In October 2007, the United States Court of 
Appeals for Veterans Claims (Court) granted a October 2007 
joint motion for remand filed by the VA Secretary and the 
veteran on the basis that the veteran be afforded a VA exam.  
In doing so, the Court vacated the Board's February 2006 
decision with respect to the two claims and remanded the 
matter for readjudication.  All other issues addressed by the 
Board in February 2006 are final. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for sarcoidosis, which 
he asserts was caused by radiation exposure he sustained 
while stationed in Italy in 1986. The veteran also seeks 
service connection for a psychological disorder secondary to 
his sarcoidosis.  

This case has been subject to a Joint Motion for Remand 
wherein both parties' have agreed that the veteran was 
prejudiced by not having a VA exam upon which to make service 
connection determinations.  Both parties agreed that the 
veteran is entitled to appear for a comprehensive VA 
examination to determine the etiology of his sarcoidosis and 
to explore his claim for service connection for a mood 
disorder secondary to his sarcoidosis (if service connection 
for this disorder is granted).  Therefore, the claim must be 
remanded to the RO for additional development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the veteran 
for a VA examination to address the 
etiology of the sarcoidosis.  The claims 
folder must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render the etiology of the sarcoidosis.  

Following an examination of the veteran 
and a review of his medical records and 
history, the VA examiner should render 
opinions on the following: 

Is it at least as likely as not 
(50 percent or more likelihood) 
that the veteran's sarcoidosis (if 
any) was incurred during the 
veteran's active service, became 
manifest to a compensable degree 
within a one year period of his 
discharge from service, or is 
otherwise related to his active 
service from July 1982 to March 
1988?

If the etiology of the sarcoidosis is 
attributed to multiple factors/events, the 
examiner should specify which symptoms are 
related to which factors/events (if 
possible, but not required).  

It is requested that the VA examiner 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
sarcoidosis (if possible, but not 
required).

If the VA examiner asserts that any 
question cannot be answered due to the 
fact that the question is not his/her area 
or expertise, the RO should schedule the 
appropriate examination, and the report 
should be associated with the claims file.

All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a written 
report.

2.  If, and only if, the RO grants service 
connection for sarcoidosis, another VA 
examiner should examine the veteran and 
address the nature, severity, and etiology 
of his psychological disorder, referred to 
as a mood disorder.  The examiner shall 
address whether the sarcoidosis directly 
caused the psychological disorder and/or 
whether sarcoidosis has aggravated the 
disorder.  

Simply stated, the VA examiner should 
render opinions on the following: 

Whether it is very likely, at least as 
likely as not (50 percent or more 
likelihood), or highly unlikely that 
the veteran's psychological disorder 
was caused by or aggravated by his 
sarcoidosis.

If the VA examiner asserts that any 
question cannot be answered due to the 
fact that the question is not his/her area 
or expertise, the RO should schedule the 
appropriate examination, and the report 
should be associated with the claims file.

All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a written 
report.

3.  After the development requested above 
has been completed, the AMC should 
readjudicate the claim for service 
connection for sarcoidosis and service 
connection for his psychological disorder 
secondary to sarcoidosis.  If the benefits 
sought remain denied, the appellant and 
his attorney should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



